Douglass, Justice, delivered the opinion of the Court: On the trial of this cause the Court expressed opinions on the following points: 1. The masters in chancery possess no power to issue writs of habeas coopus ; but may, by endorsement on the application, order the clerk of the Circuit Court of the proper county, to issue such writ, and that it is the imperative duty of the clerk to issue the writ under the seal of the Court, pursuant to the order of the master in chancery. 2. That the writ should not be made returnable before the master in chancery; but should be returned into the Circuit or Supreme Court, if in session, and in vacation, before some judge thereof, who is authorized by law to hear and determine writs of habeas coopus, and discharge, commit, or admit to bail. 3. That when, under all the circumstances of the case, it clearly appears, from the evidence, that the defendant is unable to give such bail as the Court believes sufficient to ensure his appearance, the Court will not, merely for the sake of reduction, reduce the amount of bail.